                     Case 20-10256-KBO                       Doc 368            Filed 04/29/20              Page 1 of 4



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                                          )   Chapter 11
                                                                                 )
                                             1
 EARTH FARE, INC., et al.,                                                       )   Case No. 20-10256 (KBO)
                                                                                 )
                                                 Debtors.                        )   (Joint Administered)
                                                                                 )
                                                                                 )   Ref Docket Nos. 352-353

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

THIERRY LAMOUR, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On April 17, 2020, I caused to be served the:


                 a. “Summary of Second Monthly Application of Young Conaway Stargatt & Taylor,
                    LLP as Counsel to the Debtors and Debtors in Possession for Allowance of
                    Compensation and Reimbursement of Expenses Incurred for the Period from
                    March 1, 2020 through and Including March 31, 2020,” dated April 17, 2020,
                    [Docket 352],

                 b. “Summary of First Monthly and Final Application of Malfitano Advisors, LLC
                       for Allowance of Compensation for Services Rendered and Reimbursement of
                       Expenses as Asset Disposition Advisor and Consultant for the Debtors for the
                       Monthly Period from March 1, 2020 through March 31, 2020 and the Final Period
                       from February 4, 2020 through March 31, 2020,” dated April 17, 2020, [Docket
                       No. 353],

by causing true and correct copies to be enclosed securely in separate postage pre-paid envelopes
and delivered via overnight mail to those parties listed on the annexed Exhibit A.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Earth Fare, Inc.
(3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina
28732.
             Case 20-10256-KBO         Doc 368      Filed 04/29/20   Page 2 of 4



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                /s/ Thierry Lamour
                                                                Thierry Lamour
 Sworn to before me this
 27th day of April, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                              -2-
Case 20-10256-KBO   Doc 368   Filed 04/29/20   Page 3 of 4




                    EXHIBIT A
                         Case 20-10256-KBO         Doc 368   Filed 04/29/20   Page 4 of 4
EARTH FARE, INC.                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
ATTN: MINDY HARVEY                                           ATTN.: M. BLAKE CLEARY
220 CONTINUUM DRIVE                                          RODNEY SQUARE
FLETCHER, NC 28732                                           1000 NORTH KING STREET
                                                             WILMINGTON, DE 19801




CHAPMAN AND CUTLER LLP                                       OFFICE OF THE UNITED STATES TRUSTEE
ATTN.: STEPHEN R. TETRO II                                   ATTN: JANE M. LEAMY
111 WEST MONROE STREET                                       855 KING STREET, SUITE 2207
CHICAGO, IL 60603-4080                                       LOCKBOX 35,
                                                             WILMINGTON, DE 19801




PACHULSKI STANG ZIEHL &JONES LLP
ATTN.: BRADFORD J. SANDLER, ROBERT J. FEINSTEIN,
COLIN R. ROBINSON
919 N. MARKET STREET, 17T" FLOOR
WILMINGTON, DE 19801
